UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
----------------------------------X
DONOHUE CANDY AND TOBACCO CO.,
INC., and KINGSTON CANDY & TOBACCO
CO., INC.,
                                               MEMORANDUM & ORDER
        Plaintiffs,
                                               19-CV-2079(KAM)(VMS)
              -against-

CONSUMER PRODUCT DISTRIBUTORS,
INC., d/b/a POLEP DISTRIBUTION
SERVICES,

       Defendant.
----------------------------------X
MATSUMOTO, United States District Judge:

            Plaintiffs Donohue Candy & Tobacco Co., Inc.

(“Donohue”) and Kingston Candy & Tobacco Co., Inc. (“Kingston”

and together with Donohue, “plaintiffs”) brought this action

against defendant Consumer Product Distributors, Inc., doing

business as J. Polep Distribution Services (“Polep” or

“defendant”) by filing a complaint on April 10, 2019, alleging

violations of New York’s tax laws regulating the sale of

cigarettes.    (ECF No. 1, Compl. 1.)1       Prior to the commencement

of the instant action, plaintiffs Donohue and Kingston, along

with Amsterdam Tobacco Co., Inc. (“Amsterdam”), Mountain Candy &

Cigar Co., Inc. (“Mountain Candy”), and Sunrise Candy & Tobacco

Corp. (“Sunrise” and collectively with plaintiffs Amsterdam and


1     Unless stated otherwise, citations captioned “ECF No. _” refer to
electronic filings in Case No. 19-CV-2079.
Mountain Candy, the “original plaintiffs”), all licensed

cigarette distributors based in New York, brought a related

action in Kings County Supreme Court on February 6, 2018,

alleging similar violations of New York’s tax laws regulating

cigarette sales, against Harold Levinson Associates, LLC

(“HLA”), McLane Eastern, Inc., McLane Midwest, Inc., (together

with McLane Eastern, “McLane”), Plainfield Tobacco and Candy

Co., Inc., doing business as Resnick Distributors (“Resnick”),

defendant Polep, and Core-Mark Midcontinent, Inc. (“Core-Mark”,

and together with defendants Polep and Resnick, the “original

defendants”).   See Amsterdam Tobacco Co., Inc. v. Harold

Levinson Assoc. LLC, No. 18-CV-1432, slip op. (E.D.N.Y. Sept.

26, 2019); (ECF No. 11-2, Def.’s Mem. in Support Mot. to Dismiss

(“Def.’s Mot.”) 2, 7.)   McLane removed that action, which was

assigned docket number 18-CV-1432, to this court on March 8,

2018, pursuant to 28 U.S.C. §§ 1332, 1441, and 1446(a).     See

Amsterdam Tobacco, No. 18-CV-1432, (ECF No. 1, Not. of Removal).

         In the removed case, i.e., docket number 18-CV-1432,

the parties agreed to sever and remand all claims against HLA, a

citizen of New York.   See id., (ECF No. 20, Stip. re: Remand);

(ECF No. 34, Order dated 5/31/2018).   The parties then agreed to

dismiss all claims against McLane and certain claims against

each remaining defendant.




                                 2
          The original plaintiffs subsequently filed three

amended complaints, one against each remaining defendant, Core-

Mark, Resnick, and defendant Polep.    See id., (ECF Nos. 36-38,

Am. Compls.); (ECF No. 39, Not. of Dismissal); (ECF No. 40,

Stip. re: Severance).   The original defendants have,

respectively, moved to dismiss the amended complaints for

failure to state a claim pursuant to Fed. R. Civ. P. 12(b)(6).

See generally id., (ECF Nos. 41-51).

          The original plaintiffs and the original defendants

soon sought to sever this case into three separate actions, each

based on the three amended complaints, and the court ordered the

original plaintiffs to open two new cases and file their

respective amended complaints as an initiating pleading in their

respective new cases, assigned docket numbers 19-CV-2079 and 19-

CV-2080, allowing them to proceed upon dismissal of the earlier

complaint.   See id., (Order dated 04/03/2019).   Plaintiffs

complied with the court’s order and on May 1, 2019, the court

dismissed without prejudice plaintiffs’ claims against Polep in

the original action, leaving only Amsterdam’s, Donohue’s, and

Mountain Candy’s claims against Core-Mark in that action.      See

id., (Order dated 05/01/2019).

          In the Complaint in the instant action, plaintiffs

allege that defendant Polep systematically violated New York tax

law by selling cigarettes to New York retailers at prices below


                                 3
the statutory minimum price set by the New York Cigarette

Marketing Standards Act (“CMSA”), N.Y. Tax Law § 483, et seq.

(Compl. ¶¶ 1-2.)   Polep now moves this court to dismiss

plaintiffs’ Complaint pursuant to Federal Rule of Civil

Procedure 12(b)(6) (“Rule 12(b)(6)”) for failure to state a

claim.   (See ECF No. 11, Mot. to Dismiss; ECF No. 12, Pls.’ Opp.

(“Opp.”); ECF No. 14, Def.’s Reply (“Reply”).)     For the reasons

discussed below, the court DENIES defendant’s motion and finds

that plaintiffs have sufficiently pleaded a violation of the

CMSA by Polep.

                            BACKGROUND

          The following facts are drawn exclusively from

plaintiffs’ Complaint, which the court presumes to be true for

the purposes of analyzing defendant’s 12(b)(6) motion.     See

Glob. Network Commc'ns, Inc. v. City of New York, 458 F.3d 150,

154 (2d Cir. 2006) (citing Allaire Corp. v. Okumus, 433 F.3d

248, 249–50 (2d Cir. 2006)) (on a 12(b)(6) “motion, we are

constrained to accept as true the factual allegations contained

in the complaint and draw all inferences in plaintiff's favor.”)

Plaintiffs are each New York corporations and cigarette

wholesale dealers (or “wholesalers”), and during the relevant

time period, were also licensed stamping agents.    (Compl. ¶¶ 12-

13.)   Defendant is a New Jersey corporation and, like




                                 4
plaintiffs, is a licensed cigarette wholesaler and stamping

agent in New York.     (Id. ¶¶ 14-15.)

            New York State regulates the distribution of

cigarettes through its tax laws.       (See id. at 4-10.) The State

controls what entities can sell cigarettes, collects taxes on

the sale of cigarettes, and sets certain minimum prices under

the CMSA.    (Id. at 4-5.)   The typical distribution scheme for

cigarettes begins with manufacturers who make and package

cigarettes.   (Id. ¶ 17.)    In New York, as in many other states,

stamping agents purchase cigarettes from the manufacturers and

then purchase tax stamps from the state government.       (Id.)   The

stamping agents affix these tax stamps to the cigarette packages

and sell the stamped cigarettes to either wholesalers or

retailers.    (Id.)    Wholesalers that are also licensed stamping

agents will generally sell to retailers, though some wholesalers

are not licensed stamping agents.        (Id.)

            Agents, wholesalers, and retailers must all be

licensed by New York’s Tax Department to sell cigarettes in the

state.   (Id. ¶ 18.)    Defendant Polep is licensed as a stamping

agent and wholesaler in New York; it purchases cigarettes from

manufacturers, purchases and affixes tax stamps to the cigarette

packages, and then sells the stamped cigarettes to retailers or

smaller wholesalers.     (Id. ¶ 20.)




                                   5
          The CMSA sets a minimum price by formula at which

stamping agents and wholesalers in this distribution scheme may

sell cigarettes.   (Id. ¶ 16.)    Plaintiffs allege that Polep has

engaged in a “broad scheme” to drive its cigarette prices below

the statutory minimum by giving rebates to its New York

customers dating back to 2015 and earlier.     (Id. ¶ 45.)    Polep’s

list prices for cigarettes are almost always at the CMSA minimum

price, and when it occasionally diverges from the minimum, its

list prices exceed the minimum by “pennies.”    (Id. ¶ 46.)     As a

regular part of its business, Polep extended rebates in various

forms to its New York customers, including per-carton rebates of

$2.00 and $2.50.   (Id. ¶ 51.)    Polep’s sales representatives

used misleading codes on customer forms and invoices, allegedly

invoicing per-carton rebates that gave the impression the

amounts were for credits for damaged goods.     (Id. ¶ 53.)

          Plaintiffs offer two specific examples where Polep

either obtained business from former customers of plaintiffs in

New York, or prevented plaintiffs from increasing sales by

offering per-carton rebates.     Sometime in 2017, Kingston was a

supplier to Congers BP, a New York cigarette retailer.       (Id. ¶

58.)   Kingston sold both cigarettes and non-cigarette products,

though cigarettes comprised about 95 percent of Kingston’s sales

to Congers.   (Id.)   Kingston charged Congers cigarette list

prices at exactly the CMSA minimum price, and these prices were


                                   6
the same as Polep’s list prices.       (Id. ¶ 59.)   Kingston stopped

receiving orders from Congers in 2017, and Kingston soon

discovered from Congers’ owner that it had moved its business to

Polep because Polep was offering $2.00 per-carton rebates.        (Id.

¶¶ 60-61.)    No other competitor offered Congers cigarette prices

that were equal to or lower than Polep’s prices.        (Id. ¶ 64.)

          Prior to 2016, Donohue was a secondary supplier to

Star 3 Fuel Corp (“Star”), a retailer in Queensbury, New York.

(Id. ¶ 67.)   At the time, Donohue charged its cigarette list

prices at exactly the CMSA-minimum, and Donohue’s prices were

the same as Polep’s list prices.       (Id. ¶ 68.)   Sometime in 2016,

a Star employee showed Donohue’s vice president an email from

Polep in which Polep allegedly offered Star a $2.50 per-carton

rebate.   (Id. ¶ 69.)   Star noted that it would have used Donohue

as a primary supplier if not for Polep’s rebates.       (Id.)   Star

continued its business relationship with Polep as a result of

these cigarette rebates.    (Id. ¶ 71.)     At the time, Donohue was

not aware of any other competitor that offered sales to Star at

prices equal to or lower than Polep’s prices. (Id. ¶ 72.)

          In addition to these specific examples, plaintiffs

allege that a senior Polep sales manager apparently acknowledged

Polep gave rebates to New York retailers of $2.00 or $2.50 per

carton for weekly sales exceeding 100 cartons. (Id. ¶ 51.)        The

sales manager indicated the rebates are recorded as monthly


                                   7
statement “credits” for “damaged goods.”         (Id. ¶ 53.)     The sales

manager instructed retailers receiving these credits not to

report the rebate because “the money’s illegal” and it would not

be “by the book.”     (Id. ¶ 55.)

                               JURISDICTION

           The court has original jurisdiction over this dispute,

as plaintiff invokes the court’s diversity jurisdiction pursuant

to 28 U.S.C. § 1332.      This case was properly removed pursuant to

28 U.S.C. § 1441 once the claims against HLA, the non-diverse

defendant, were severed and remanded.         Plaintiff Donohue is a

New York corporation and citizen, as is plaintiff Kingston.

(Id. ¶¶ 12-13.)     Defendant is a New Jersey corporation and

citizen that plaintiff alleges is a cigarette stamping agent and

wholesaler that has distributed cigarettes throughout New York,

including within the District.       (Id. ¶¶ 14-15.)      Plaintiffs have

not specifically alleged an amount in dispute to satisfy 28

U.S.C. § 1332’s requirement.       The court finds, however, that the

amount in dispute is “reasonably inferred” to exceed the

jurisdictional threshold of $75,000, given the volume of sales

at issue, the statutory price of a carton of cigarettes, and the

timeframe of the alleged conduct.2        Transaero, Inc. v. Chappell,



2     Defendant challenges the sufficiency of plaintiffs’ pleadings as to
damages. (Def.’s Mot. 14.) The court does not view this argument by
defendant as moving against the Complaint for lack of jurisdiction. That is,



                                     8
No. 13-CV-5752 (JFB)(GRB), 2014 WL 1783732, at *10 (E.D.N.Y. May

6, 2014); see also Pyskaty v. Wide World of Cars, LLC, 856 F.3d

216, 223 (2d Cir. 2017) (“[W]e recognize a rebuttable

presumption that the face of the complaint is a good faith

representation of the actual amount in controversy,” and to

rebut that presumption, defendant must “demonstrat[e] to a legal

certainty that the plaintiff could not recover the amount

alleged or that the damages alleged were feigned to satisfy

jurisdictional minimums.”).       The court is thus satisfied that

the amount in dispute exceeds the jurisdictional threshold and

its exercise of diversity jurisdiction is proper.            Finally,

defendant has apparently consented to venue in this District.

(Compl. ¶ 11.)

                              LEGAL STANDARD

           Defendant moves under Rule 12(b)(6) to dismiss the

Complaint for failure to state a claim.          To survive a motion to

dismiss under Rule 12(b)(6), a plaintiff must plead facts that,

if accepted as true, “state a claim to relief that is plausible

on its face.”    Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570

(2007).   A complaint is facially plausible when the “plaintiff

pleads factual content that allows the court to draw the

reasonable inference that the defendant is liable for the


it does not appear defendant argues the amount in dispute is less than
$75,000, but rather that the damages are not sufficiently pleaded.



                                      9
     misconduct alleged.”    Ashcroft v. Iqbal, 556 U.S. 662, 678

     (2009).   A complaint need not contain detailed factual

     allegations, but must contain more than mere “labels and

     conclusions” or a “formulaic recitation of the elements of a

     cause of action” or “naked assertions” devoid of “further

     factual enhancement.”     Id.   For motions under Rule 12(b)(6), the

     court assumes the truth of all facts asserted in the operative

     complaint and draws all reasonable inferences from those facts

     in favor of the non-moving plaintiff.        Global Network Commc'ns,

     Inc. v. City of New York, 458 F.3d 150, 154 (2d Cir. 2006).

                                     DISCUSSION

I.       Cigarette Marketing Standards Act

               New York’s legislature enacted the CMSA in response to

     a perceived need to regulate and stabilize cigarette sale prices

     due to predatory pricing by out-of-state dealers with similar

     minimum-price statutes.     Lorillard Tobacco Co. v. Roth, 99

     N.Y.2d 316, 319 (N.Y. 2003).      The CMSA prohibits the sale of

     cigarettes below cost when the seller intends thereby to harm

     competition or to evade taxes.      City of New York v. Golden

     Feather Smoke Shop, Inc., No. 08-CV-3966, 2009 WL 705815, at *13

     (E.D.N.Y. Mar. 16, 2009) (citing Lorillard Tobacco, 99 N.Y.2d at

     316).   Specifically, an agent, wholesale dealer, or retail

     dealer violates the CMSA when it advertises, offers to sell, or

     sells cigarettes at less than cost, with intent to injure


                                        10
competitors, to destroy or substantially lessen competition, or

to avoid the collection or payment of taxes.    N.Y. Tax Law §

484(a)(1).

          Generally, the statute determines the minimum price

for a carton of cigarettes by adding to the manufacturer’s price

(i.e., the cost to a distributor) the cost of a tax stamp and a

mark-up amount accounting for the wholesaler’s or retailer’s

costs of doing business.   See N.Y. Tax Law § 483(a)-(b).    Under

the statute, “cost” consists of the “basic cost of cigarettes”

plus the agent’s or dealer’s “cost of doing business,” which is

also set by statutory formula.   See id.   The “basic cost of

cigarettes” is in turn defined as “the invoice cost of

cigarettes to the agent who purchases from the manufacturer

. . . less all trade discounts, except discounts for cash, to

which shall be added the full face value of any stamps which may

be required by law.”   Id. § 483(a)(1); see also Golden Feather

Smoke Shop, 2009 WL 705815, at *13.

          The CMSA includes an exception to sales below the

statutory minimum that is applicable here.     Section 486 of the

CMSA excludes sales “at a price made in good faith to meet the

price of a competitor who is rendering the same type of services

and is selling the same article at cost to him.”    N.Y. Tax Law §

486(b)(1).   In the absence of proof of a specific competitor

price, the CMSA deems the competitor’s price the cost of the


                                 11
      wholesaler as determined by § 483, i.e., the statutory minimum.

      Id. § 486(b)(2).

               The CMSA also contemplates distributors will sell

      cigarettes together with other products, and that distributors,

      in common business practice, may offer rebates, concessions, or

      even gifts to customers.   See id. § 485(a)(2)(b); see also N.Y.

      Comp. Codes R. & Regs. tit. 20, § 84.1(b)(1) (“Generally, a

      concession is the granting or yielding to a request or demand at

      or before the time of sale, where as a rebate is a return of

      something of value at a later time.”).    In any sale including

      other products or involving rebates, gifts, or concessions, the

      wholesale dealer’s combined selling price must not be below “the

      total costs of all articles, products, commodities, gifts and

      concessions included in such transactions.”    N.Y. Tax Law §

      485(a)(2)(b).   Though New York’s regulations that enforce the

      CMSA expressly state that rebates are not inherently unlawful,

      they also caution against strictly construing the definitions of

      both rebates and concessions “so as to narrow or circumvent the

      cigarette marketing standards.”    N.Y. Comp. Codes R. & Regs.

      tit. 20, § 84.1(b)(1).

II.       Collateral Estoppel

               Defendant moves to dismiss the Complaint on the

      grounds that plaintiffs are collaterally estopped from bringing

      this action because a New York State court dismissed plaintiffs’


                                        12
case against a different defendant based on similar allegations.

(Def.’s Mot. 6-7.)    That is, defendant argues plaintiffs are

barred from re-litigating the issues presented in the Complaint

because they had a full and fair opportunity to be heard on

virtually identical factual allegations in the New York State

case, but nevertheless had their case dismissed.     (Id.)

Plaintiffs respond that Polep has itself previously argued that

the issues litigated in this case and those litigated in the

State case are not identical, and that the State case included

allegations against a different cigarette agent and concerned

different retailers than those in this action.     (Opp. 7.)

Plaintiffs additionally argue that the State court’s decision

dismissing the State action was “deeply flawed” and is on

appeal.   (Id.)

          Collateral estoppel, or issue preclusion, bars

subsequent relitigation of “an issue of law or fact actually

litigated and decided by a court of competent jurisdiction in a

prior action . . . between the same parties or their privies.”

Sandler v. Simoes, 609 F. Supp. 2d 293, 298–99 (E.D.N.Y. 2009)

(citation omitted).    Non-mutual collateral estoppel circumvents

the identity of parties requirement by permitting non-parties to

the original action to bar relitigation of the same issue in a

subsequent suit “if a litigant has had an opportunity to fully

and fairly litigate an issue and lost.”    Id. (quoting Austin v.


                                 13
Downs, Rachlin & Martin, 270 Fed. Appx. 52, 54 (2d Cir. 2008));

Deng v. Aramark Educ. Grp., Inc., No. 04CV4536, 2006 WL 752826,

at *6 (E.D.N.Y. March 23, 2006) (“Under non-mutual collateral

estoppel, third parties unrelated to the original action can bar

the litigant from relitigating the same issue in a subsequent

suit.”).   “The term ‘non-mutual’ indicates that a new defendant

in the plaintiff’s second lawsuit may defensively invoke

collateral estoppel regarding issues of law or fact decided in

the plaintiff’s first action.”   Jasper v. Sony Music Entm't,

Inc., 378 F. Supp. 2d 334, 343 (S.D.N.Y. 2005) (“By binding the

plaintiff to earlier judicial decisions in which he was a party,

defensive collateral estoppel precludes a plaintiff from getting

a second bite at the apple merely by choosing a new

adversary.”).

           A federal court “must give to a state-court judgment

the same preclusive effect as would be given that judgment under

the law of the State in which the judgment was rendered.”

Kiryas Joel All. v. Vill. of Kiryas Joel, 495 F. App’x 183, 186

n.1 (2d Cir. 2012) (citing Migra v. Warren City Sch. Dist. Bd.

Of Educ., 465 U.S. 75, 81 (1984)).    Here, defendants assert

defensive collateral estoppel on the basis of a decision and

order by the New York State Supreme Court, and invoke New York

principles of collateral estoppel.    Under New York law,

collateral estoppel may be invoked to preclude a party from


                                 14
raising an issue (1) identical to an issue already decided; (2)

in a previous proceeding in which that party had a full and fair

opportunity to litigate; and (3) that is decisive in the present

action.   See Curry v. City of Syracuse, 316 F.3d 324, 331 (2d

Cir. 2003) (explaining that the last factor slightly

distinguishes state and federal collateral estoppel law).     An

issue is decisive "if it would prove or disprove, without more,

an essential element of any of the claims set forth in the

complaint."   Id. at 332.   In addition, "[t]he party seeking the

benefit of collateral estoppel has the burden of demonstrating

the identity of the issues . . . .”    Kaufman v. Eli Lilly & Co.,

65 N.Y.2d 449, 456, 492 N.Y.S.2d 584, 482 N.E.2d 63 (1985).

          The parties’ dispute is limited to whether the issues

here and in the State case are identical and it is defendant’s

burden to demonstrate that is so.     Defendant argues that the

allegations in the State court action are “virtually identical,”

that plaintiffs demand the same injunctive relief and damages,

and that plaintiffs base their claims for relief under the same

legal theory. (Def.’s Mot. 7.)   Plaintiffs’ legal theory was

dismissed as insufficient to state a claim in the State court

action.   Thus, defendant argues, the identical legal question

presented here has already been decided against plaintiffs.

(Id.)




                                 15
            In response, plaintiffs point to Polep’s Notice of

Removal in the original federal case, No. 18-CV-1432, in which

Polep argued that “the claims in this case do not ‘arise[] out

of the same transaction or occurrence’” as those in the State

case.   (Opp. 8 (citing ECF No. 5, Fox Aff., Ex. D., Not. of

Removal).)    Plaintiffs also cite to Polep’s representations in

this case that the original complaint in No. 18-CV-1432

“allege[d] that each [original] Defendant violated the CMSA in a

series of separate and unrelated transactions.”           (Id. (citing

ECF No. 28, Fox Aff., Ex. E, Polep Ltr. Requesting Pre-Mot.

Conf.).)3    Finally, plaintiffs argue that the State court

decision rested, in part, on a factual finding—which plaintiff

asserts is erroneous—that HLA, the defendant in the State case,

had “‘amply demonstrated’” facts concerning sales to customers

not at issue in this case.       (Id. at 8-9.)

            Resolving this dispute demands a review of the State

court decision itself.      The State court decision made two

findings.    (ECF No. 11-1, Koshgarian Aff., Ex. C, State court

decision.)    First, the State court found that HLA “amply

demonstrated” that it lowered its prices to compete with others,


3     Plaintiffs appear to conflate the elements of claim preclusion and
issue preclusion, two related but separate doctrines. Claim preclusion under
New York law requires that two actions arise from the same transaction, see
Marvel Characters, Inc. v. Simon, 310 F.3d 280, 287 (2d Cir. 2002), but issue
preclusion does not.




                                     16
and therefore satisfied the CMSA’s good faith exception for

meeting competition.   (State court decision 9 (analyzing N.Y.

Tax. Law § 486(b)(1).)    Second, the State court determined HLA’s

alleged offers of rebates did not constitute a “per se

violation” of the CMSA.   (Id. at 12.)   Although the State court

decision analyzes the CMSA and its exceptions in depth, it is

bereft of factual discussion.   The State court did not clarify

how HLA availed itself of the good faith meeting competition

exception or why HLA’s rebates, in conjunction with plaintiffs’

other allegations, did not violate the CMSA.    This court is

unable to discern the State court’s reasoning and how it applied

the facts before the court to the applicable law.

         The difficulty in ascertaining the State court’s

reasoning renders its decision an inappropriate basis to

preclude plaintiffs’ claims against this defendant.    Defendant

has not shown with clarity how the State court decision resolved

the issue before this court.    See S.E.C. v. Monarch Funding

Corp., 192 F.3d 295, 309 (2d Cir. 1999) (“[I]n the absence of

clarity on this issue, applying collateral estoppel . . . would

be improper.”); see also In re Refco Inc. Sec. Litig., No. 07-

MD-1902 (JSR), 2010 WL 11475742, at *11 (S.D.N.Y. Mar. 2,

2010), report and recommendation adopted, No. 07 MDL 1902 (JSR),

2011 WL 13168455 (S.D.N.Y. May 4, 2011) (issue preclusion denied

where movant “failed to show with clarity that [prior decision]


                                 17
decided the issue in this case”); Mitchell v. Humana Hosp.-

Shoals, 942 F.2d 1581, 1584 (11th Cir. 1991)(refusing to apply

collateral estoppel “[b]ecause the state court did not specify

the reasons for its decision, [and] we cannot be certain if the

court actually decided” the issue on the ground that would allow

preclusion).   Given this uncertainty, the court simply cannot

say with any assurance exactly what issues the State court

decided, or whether its resolution of those issues are

“decisive” in the instant case.

          Defendant did not carry its burden of showing that the

issues in the State court matter are identical to those at bar.

The State court case concerned HLA’s liability for alleged

violations as to different retailers, none of which are

presented here.   Cf. Barrett v. Tema Dev. (1988), Inc., 463 F.

Supp. 2d 423, 428 (S.D.N.Y. 2006), aff'd, 251 F. App’x 698 (2d

Cir. 2007) (issues were not identical where ”facts underlying []

claim to jurisdiction in this Court are substantially different

from the facts . . . argued for personal jurisdiction in []

state court action.”).   Further, plaintiffs’ assertion of

similar legal theories here and in State court says nothing

about why the State court rejected those legal theories against

HLA.   Defendant insists that defensive collateral estoppel

precludes a plaintiff from litigating identical issues after

merely “switching adversaries.”    (Def.’s Mot. 6 (citing Parklane


                                  18
       Hosiery Co., Inc. v. Shore, 439 U.S. 322, 330 (1979)).)             Under

       different circumstances, that may be true;4 however, facially

       identical legal theories do not equate to identical issues for

       purposes of collateral estoppel, and the State court decision

       gives no indication what issues warranted dismissal based on the

       interaction of plaintiffs’ legal theories and factual

       allegations.    As a result, there is no basis for this court to

       determine whether the issues in the State court decision and

       this pending motion are identical.

                  Defendant’s motion to dismiss on the ground of issue

       preclusion is therefore denied.

III.        Statute of Limitations

                  Though defendant originally moved to dismiss some of

       plaintiffs’ claims as time-barred, (Def.’s Mot. 8-9), it appears

       to have abandoned this argument on reply, (Reply 4-9; see also

       Opp. 9).   Defendant’s initial argument focuses on plaintiffs’

       allegations concerning conduct that predated 2015, more than

       three years prior to the date plaintiffs initiated the original

       state court action.      (Def.’s Mot. 9.)     Plaintiffs, however,

       respond that they assert no claims for damages accruing earlier

       4     For instance, if the “switched” parties were in privity or if a
       question of liability concerned the same conduct, as under the doctrines of
       vicarious liability or respondeat superior, a plaintiff’s suit could be ripe
       for preclusion. Thus, defensive collateral estoppel might preclude a
       plaintiff from suing a shipping company for a truck driver’s negligence if
       the truck driver had already been found not negligent in the plaintiff’s
       prior suit against the truck driver. Such circumstances are not present here.



                                            19
      than the statutory period.       (Opp. 9.)   Indeed, plaintiffs only

      appear to bring claims for specific conduct occurring from 2015

      and afterwards.    Absent application of the continuing violation

      doctrine, plaintiffs’ damages, if any, will be limited by the

      applicable three-year limitations period governed by New York

      law.    See C.P.L.R. § 214(2).    Defendant’s motion to dismiss on

      this ground is therefore denied as moot, as it appears

      plaintiffs have not alleged specific violations, and do not seek

      damages for such violations, predating 2015.

IV.          Pleading Exceptions

                 Defendant argues that the Complaint fails to allege

      that its conduct did not fall within the CMSA’s exception for

      meeting competition in good faith.       (Def.’s Mot. 12-13; Reply 7-

      8.)    Plaintiffs respond that the good faith exception for

      meeting competition requires a wholesaler to prove a

      competitor’s below-CMSA-minimum price, which defendant has not

      done.    (Opp. 11-12.)

                 As noted above, this action stems from that originally

      filed in Docket No. 18-CV-1432, before the undersigned.        See

      Amsterdam Tobacco Co. v. Core-Mark Midcontinent, Inc., No. 18-

      CV- 1432, 2019 WL 4696282, (E.D.N.Y. Sept. 26, 2019).        There,

      the remaining defendant, Core-Mark, moved to dismiss the amended

      complaint, arguing, in part, that the plaintiffs had failed to

      allege that the meeting competition in good faith exception did


                                          20
not apply.   Id. at *5.   The court denied the motion to dismiss,

finding that the CMSA did not require a plaintiff to plead facts

affirmatively refuting a possible exception available to the

defendant.   Id. at *6.   Defendant makes the same argument in

moving to dismiss the Complaint in this action.   For the same

reasons articulated in the court’s September 26, 2019, Order,

the court denies defendant’s motion to dismiss on these grounds.

The CMSA’s exception for meeting competition in good faith need

not be pleaded in the negative to survive a motion to dismiss.

Instead, the CMSA’s statutory structure makes clear the

exception is an affirmative defense that excludes certain

conduct, rather than an element to be affirmatively pleaded.

V.   Cigarette Sales Below CMSA Minimum

         Defendant additionally argues that plaintiff has

failed to allege any cigarette sales by Polep at prices below

the CMSA’s statutory minimum because the giving of rebates is

not prohibited conduct under the CMSA.    (Def.’s Mot. 10-12.)

Plaintiffs respond that the CMSA contemplates that rebates “are

one of the mechanisms that can be used to push prices below the

legal minimum.”   (Opp. 10.)

         Defendant’s assertion that rebates are not per se

illegal under the CMSA is, of course, accurate if the rebate

“does not directly or indirectly serve to reduce the price below

that at which cigarettes can be lawfully sold or purchased in


                                 21
[New York].”   N.Y. Comp. Codes R. & Regs. tit. 20, § 84.1(b)(2).

Indeed, rebates are not inherently illegal under the CMSA, but

they are suspect, as the giving of rebates permits a presumption

of intent to harm competition.   N.Y. Tax Law § 484(a)(6).     What

matters, then, is not that defendant allegedly offered or gave

rebates, but the effect of those rebates, “directly or

indirectly,” on the price at which Polep sold cigarettes as

compared to Polep’s costs.   The CMSA requires the wholesale

dealer’s combined selling price “not be below the cost of the

. . . wholesale dealer . . . of the total costs of all articles,

products, commodities, gifts and concessions.”    N.Y. Tax Law §

485(b).   On Reply, defendant attempts to draw a distinction

between giving and offering rebates, arguing that the two acts

are not interchangeable.   (Reply 6.)   This argument, however,

misses the point, which is that conduct harmful to competition

and thus proscribed by the CMSA includes offering or selling

cigarettes at less than the wholesaler’s costs.

          Defendant asserts that the Complaint does not allege

any sales below the CMSA minimum, (Def.’s Mot. 11), but even a

cursory review establishes that defendant is incorrect.      In just

one example, the Complaint describes how plaintiff Kingston had

supplied a particular retailer, Congers, and charged list prices

exactly at the CMSA minimum, the same as Polep’s list prices.

(Compl. ¶¶ 58-59.)   After Kingston stopped receiving orders from


                                 22
Congers in 2017, it inquired and learned from Congers’ owner

that Polep had been giving Congers rebates of $2.00 per carton.

(Id. ¶ 61.)   Kingston consequently lost all of its business with

Congers to Polep.   (Id. ¶ 63.)   Further, plaintiff alleges

defendant’s own sales manager admitted to defendant’s use of

rebates based on cigarette carton volume, and defendant’s

knowledge that the conduct violated the law.     (Id. ¶¶ 51-55.)

Taken together, these allegations, which the court must assume

are true when deciding a motion to dismiss, offer sufficient

support to plaintiffs’ claim that Polep sold cigarettes at less

than its cost.   Plaintiffs also plead another example of such

per-carton rebate arrangements by Polep, and further allege that

Polep’s rebates “push its prices below the statutory minimum”

when its prices are at or pennies above the CMSA minimum.      (Id.

¶ 52.)   Plaintiffs further allege that they have suffered a loss

or reduction of cigarette business as a result of Polep’s

alleged conduct.    (Id. ¶ 75.)   These allegations thus satisfy §

484, which makes it unlawful to advertise, offer to sell, or

sell cigarettes for less than a wholesaler’s costs.     If

defendant’s alleged use of credits did not, in fact, reduce its

cigarette sales price below its costs, discovery may bear that

out, and defendant may move for summary judgment on that ground.

          Finally, as to § 484’s intent requirement, the CMSA

provides that evidence of offering or giving a rebate or


                                  23
concession “of any kind or nature whatsoever in connection with

the sale of cigarettes . . . shall be prima facie evidence” of

the CMSA’s intent requirement.   N.Y. Tax Law § 484(a)(6)

(emphasis added).   As plaintiffs allege, Polep’s offered rebates

drove down its sale prices to below its costs, and, thus,

plaintiff has sufficiently pleaded that Polep violated § 484 of

the CMSA.   Therefore, defendant’s motion to dismiss on this

ground is denied.

VI.   Damages Sufficiently Pleaded

            Finally, defendant moves to dismiss the Complaint on

the ground that plaintiffs did not sufficiently plead damages.

(Def.’s Mot. 14.)   Plaintiffs respond that they need only plead

facts sufficient to reasonably measure or infer damages, and

that the Complaint’s allegations that plaintiffs lost business

are sufficient as to damages.    (Opp. 13-14.)   Defendant also

argues that plaintiffs only allege specific statutory prices

from October 2017, which would not apply to much of the alleged

conduct, and that plaintiffs failed to mitigate their damages.

(Def.’s Mot. 14-15.)    As to defendant’s latter argument

regarding mitigation, plaintiffs respond that defendant is

attempting impermissibly to add requirements to the pleading

standard, i.e., requiring a plaintiff to “plead a defendant’s

affirmative defense.”    (Opp. 14.)




                                 24
         The court agrees with plaintiffs that the amount of

damages is reasonably inferable and measurable such that the

allegations in the Complaint are sufficient to survive a motion

to dismiss.   Plaintiffs need not plead all the applicable

statutory prices to be entitled to damages for defendant’s

alleged violations throughout the damages period.    Instead, the

CMSA’s statutory scheme that sets a minimum carton price, and

defendant’s alleged practice of charging near or at that

minimum, facilitates a damages calculation here.    Plaintiffs

adequately explained how this pricing mechanism worked in the

Complaint.    (Compl. ¶¶ 27-37.)   The court, or a jury, should

have little difficulty calculating damages for defendant’s

alleged violations of the CMSA based on evidentiary support for

these allegations.    Finally, Defendant cites no authority for

its mitigation argument and, in any event, the court finds it is

without merit for purposes of defendant’s motion.




                                   25
                              CONCLUSION

          For the foregoing reasons, defendant’s motion to

dismiss is DENIED.   The parties shall proceed to discovery and

are hereby respectfully referred to Magistrate Judge Scanlon for

all pre-trial matters.

SO ORDERED.

Dated:   November 12, 2019
         Brooklyn, New York
                                                /s/
                                      Kiyo A. Matsumoto
                                      United States District Judge




                                 26
